           Case 3:20-cv-00739-BAJ-RLB         Document 24      05/24/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

THE ESTATE OF LOUIS CHRISTMAN                                      CIVIL ACTION

VERSUS                                                             NO. 20-739-BAJ-RLB

LIBERTY MUTUAL INSURANCE
COMPANY


                                            ORDER

       Before the Court is Plaintiff’s Emergency Motion for Stay of Liberty Mutual’s Notice of

Deposition and Subpoena Duces Tecum of Julie Christman and Ryan Garza filed on May 16,

2021 (“Motion for Stay”). (R. Doc. 21). The motion is opposed. (R. Doc. 23).

I.     Background

       In this action, the Estate of Louise Christman (“Plaintiff”) seeks recovery of damages,

including bad faith penalties, from Liberty Mutual Insurance Company (“Liberty Mutual”) with

respect to the adjustment of a claim on a homeowners insurance policy. (R. Doc. 1-2 at 2-4; R.

Doc. 9).

       On April 28, 2021, Plaintiff filed a motion seeking, among other things, an order

compelling the deposition of the Liberty Mutual claims manager Jeanna Deivanayagam

(“Motion to Compel”). (R. Doc. 20). Liberty Mutual opposes that motion. (R. Doc. 22).

       On May 10, 2021, Liberty Mutual provided Plaintiff with a Notice of Deposition with

accompanying subpoenas seeking the deposition of Julie Christman and Ryan Garza and/or a

corporate representative of CMAC Roofing, LLC to take place on May 26, 2021. (R. Doc. 21-2).

The deadline to complete non-expert discovery is June 1, 2021. (R. Doc. 10).
         Case 3:20-cv-00739-BAJ-RLB            Document 24        05/24/21 Page 2 of 4




       Plaintiff now seeks a “stay” of the deposition notice and subpoenas until the Court has

ruled on whether Plaintiff can proceed with the deposition of Jeanna Deivanayagam. (R. Doc.

21-1 at 2). In opposition, Liberty Mutual argues that the depositions fall within the scope of

discovery, and that whether the deposition of Jeanna Deivanayagam proceeds is irrelevant to the

depositions of Julie Christman and Ryan Garza. (R. Doc. 23).

II.    Law and Analysis

       A.      Legal Standards

       “Unless otherwise limited by court order, the scope of discovery is as follows: Parties

may obtain discovery regarding any non-privileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case, considering the importance of the issues at

stake in the action, the amount in controversy, the parties’ relative access to relevant information,

the parties’ resources, the importance of the discovery in resolving the issues, and whether the

burden or expense of the proposed discovery outweighs its likely benefit. Information within this

scope of discovery need not be admissible in evidence to be discoverable.” Fed. R. Civ. P.

26(b)(1). The court must limit the frequency or extent of discovery if it determines that: “(i) the

discovery sought is unreasonably cumulative or duplicative, or can be obtained from some other

source that is more convenient, less burdensome, or less expensive; (ii) the party seeking

discovery has had ample opportunity to obtain the information by discovery in the action; or (iii)

the proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P.

26(b)(2)(C).

       “The court may, for good cause, issue an order to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1).

Rule 26(c)’s “good cause” requirement indicates that the party seeking a protective order has the



                                                 2
         Case 3:20-cv-00739-BAJ-RLB             Document 24       05/24/21 Page 3 of 4




burden “to show the necessity of its issuance, which contemplates a particular and specific

demonstration of fact as distinguished from stereotyped and conclusory statements.” In re Terra

Int'l, Inc., 134 F.3d 302, 306 (5th Cir. 1998) (quoting United States v. Garrett, 571 F.2d 1323,

1326 n.3 (5th Cir. 1978)).

       Rule 30 of the Federal Rules of Civil Procedure governs depositions by oral examination.

“A party may, by oral questions, depose any person, including a party, without leave of court

except as provided in Rule 30(a)(2). The deponent’s attendance may be compelled by subpoena

under Rule 45.” Fed. R. Civ. P. 30(a)(1). “It is very unusual for a court to prohibit the taking of a

deposition altogether and absent extraordinary circumstances, such an order would likely be in

error.” Salter v. Upjohn Co., 593 F.2d 649, 651 (5th Cir. 1979). “[A] party seeking a protective

order to prevent or postpone a deposition must show good cause and the specific need for

protection.” Williams ex rel. Williams v. Greenlee, 210 F.R.D. 577, 579 (N.D. Tex. 2002)(citing

Landry v. Air Line Pilots Ass'n, 901 F.2d 404, 435 (5th Cir. 1990)).

       B.      Analysis

       Plaintiff is in effect seeking a protective order under Rule 26(c) to postpone the

depositions of Julie Christman and Ryan Garza until the Court determines whether the deposition

of Jeanna Deivanayagam may proceed. Having considered the record, including the arguments

raised with respect to Plaintiff’s Motion to Compel, the Court does not find good cause to

postpone these depositions.

       Plaintiff has not demonstrated any basis for precluding Liberty Mutual from conducting

these depositions prior to the approaching discovery deadline of June 1, 2021. Plaintiff does not

dispute that the depositions fall within the scope of discovery. Plaintiff also does not identify any




                                                  3
         Case 3:20-cv-00739-BAJ-RLB            Document 24       05/24/21 Page 4 of 4




specific annoyance, embarrassment, oppression, or undue burden or expense that would result if

the depositions are allowed to proceed.

       The Court finds no basis for delaying subpoenaed depositions (and document requests) in

this action solely in light of a pending Motion to Compel pertaining to an unrelated deposition in

dispute. If the Court allows the deposition of Jeanna Deivanayagam to proceed, the Court will

issue an appropriate extension of the discovery deadlines for that purpose.

       Finally, it is unclear when and whether the subpoenas at issue were served. Nothing in

this Order precludes the non-party subjects to the subpoenas from filing an appropriate motion in

the district where compliance is required. See Fed. R. Civ. P. 45(d)(3).

III.   Conclusion

       For the foregoing reasons,

       IT IS ORDERED that Plaintiff’s Emergency Motion for Stay of Liberty Mutual’s Notice

of Deposition and Subpoena Duces Tecum of Julie Christman and Ryan Garza (R. Doc. 21) is

DENIED.

       Signed in Baton Rouge, Louisiana, on May 24, 2021.



                                             S
                                             RICHARD L. BOURGEOIS, JR.
                                             UNITED STATES MAGISTRATE JUDGE




                                                 4
